El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Se trata de una infracción a la llamada ley de farmacia. Se acusó a Arturo Figuerella de que en la calle de Méndez Yigo del pueblo del Dorado, maliciosa y voluntariamente po-see e ilegalmente representa una botica que lleva su nombre, sin que tenga el certificado que exige la ley para el ejercicio de esa profesión.
No hay duda alguna con respecto a la certeza del hecho que se imputa al acusado, pero éste sostiene que habiendo demostrado en el acto de la vista que había pasado satis-*353factoriamente el examen de las materias que la ley requiere para la obtención del diploma de farmacia; y que había enviado a la junta el importe de los derechos exigidos por la misma ley, estaba en condiciones de ejercer su profe-sión sin esperar a que se cumpliera la formalidad de la en-trega de la licencia y su registro en la oficina del inspector general de Sanidad.
No tiene razón el acusado. _ La ley es clara y terminante. Sólo después de haberse obtenido la licencia y de haberse registrado ésta en la oficina del inspector general de Sani-dad, es que puede ejercerse la profesión de farmacia en Puerto Rico, en cualquiera de las formas que la ley espe-cifica. Véase la ley autorizando la organización de una junta de farmacia de 1906, enmendada en 1910, especialmente sus secciones 10, 14, 18, 20 y 21.
En tal virtud se ha cometido por el acusado la infrac-ción que prevé y castiga la sección 21 de la indicada ley, y debe confirmarse la sentencia recurrida que lo condenó por ello a pagar cincuenta pesos de multa y en su defecto un día de cárcel por cada peso que dejare de satisfacer.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.